Title: From George Washington to Thomas Jefferson, 15 June 1791
From: Washington, George
To: Jefferson, Thomas

 

Sir,
Mount-Vernon, June 15th 1791.

I acknowledged the receipt of your letter of the 2nd of April from Richmond—since which I have only received two letters from you of the 10th of April and 15th of May.
Concluding that some of your dispatches may have been forwarded to Taylor’s ferry (by which route I did not return) I have to request, if that should have been the case, and the communications were of a particular or pressing nature; that duplicates may be addressed to me at Mount-Vernon, where I shall remain until the 27th of the present month, when, by an appointment before I went to the southward, I am to meet the Commissioners at Georgetown. I cannot now determine how long I may be there—but it is probable I shall not make any particular communications to you before my return to Philadelphia.
If the suggestion contained in your letter of the 10th of April, respecting the engravings, can be carried into effect at a moderate expence, I think it may answer a good purpose. I am Sir, Your most obedient Servant

Go: Washington


A letter from Major Shaw, Consul at Canton, of the 7th of December last, with it’s enclosures—and a very unexpected address from some Persons styling themselves, “free people of colour of the Island of Grenada,” are herewith transmitted for your consideration—and your opinions thereon when I see you in Philadelphia.


Go: Washington
